OPINION OF THE COURT. On hearing this case and carefully examining the evidence, it appears clearly that the defendant has been committed for trial in the circuit court, charged with the murder of parkin Eckles, a white man, in the Cherokee Nation, west of Arkansas, on the 7th September, 1840. The offence having been perpetrated in the Indian country anterior to its annexation to the district of Arkansas, by the act of congress of the 17th of June, 1844 (10 Laws, 583 [5 Stat. 680]), the circuit court of the United States has no jurisdiction to try the defendant, as has been heretofore expressly decided in U. S. v. Alberty [Case No. 14,426], and U. S. v. Starr [Id. 16,379], the doctrine of which eases is deemed to be entirely correct, and decisive of the present Question, and consequently the defendant must be discharged from further imprisonment. Discharged accordingly.